Citation Nr: 0918402	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  05-31 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Service connection for a skin disorder of the hands and feet, 
to include as due to claimed chemical exposure during 
service.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active service from March 1950 to March 1953.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in January 
2005 of the Department of Veterans Affairs (VA) Regional 
Office in Philadelphia, Pennsylvania.  This matter was later 
transferred to the VA Regional Office (RO) in Cleveland, 
Ohio.  In September 2007, the Board remanded this matter for 
further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's skin disorder of his hands and feet is not 
related to service.  


CONCLUSION OF LAW

A skin disorder of the hands and feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the Veteran's claim has been properly developed for 
appellate purposes.  The Board will then address the merits 
of the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.



I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the Veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in letters 
from VA dated in September 2004, October 2004, and March 
2006.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed 
the Veteran of the elements comprising his claim and of the 
evidence needed to substantiate the claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
advised the Veteran of the respective duties of the VA and of 
the Veteran in obtaining evidence needed to substantiate his 
claim.  VA requested from the Veteran relevant evidence, or 
information regarding evidence which VA should obtain.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 
Fed. Reg. 23353 (the requirement of requesting that the 
claimant provide any evidence in his/her possession that 
pertains to the claim was eliminated by the Secretary 
[effective May 30, 2008] during the course of this appeal, 
and this change eliminates the fourth element of notice as 
required under Pelegrini).  And VA provided a notification 
letter to the Veteran prior to the January 2005 rating 
decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2007) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the Veteran regarding disability 
evaluations and effective dates for the award of VA benefits 
until after the initial adjudication here in January 2005.  
See Dingess/Hartman and Mayfield, both supra.  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the Veteran as a result of the untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As will be further detailed below, the Board 
will deny the Veteran's claim.  No increased rating or 
effective date will be assigned here therefore.  As such, the 
untimely notice is harmless error.  Moreover, the Board notes 
that the RO readjudicated the Veteran's claim following full 
notice in the December 2007 Supplemental Statement of the 
Case of record.  See Mayfield, supra.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the Veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the Veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  And VA provided the Veteran with a VA 
compensation examination for his claim.    

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in 
this appeal.  Therefore, the Veteran has not been prejudiced 
as a result of the Board deciding his claim here.  


II.  The Merits to the Claim for Service Connection

In August 2004, the Veteran claimed service connection for a 
skin disorder of the hands and feet.  He maintains that he 
developed this disorder as a result of exposure to pesticides 
during active service.  In the January 2005 rating decision 
on appeal, the RO denied the Veteran's claim.  For the 
reasons set forth below, the Board agrees with that decision.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2008).

In general, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Certain disorders, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

In this matter, the medical evidence of record indicates that 
the Veteran has a current skin disorder of his hands and 
feet.  A November 2007 VA compensation examination report of 
record notes a diagnosis of contact dermatitis of the hands 
and feet.  And private medical records dated from 1973 to the 
2000s note treatment for skin disorders on the hands and 
feet.  See Pond, supra.  

The record also demonstrates that the Veteran experienced a 
skin disorder during service.  A service treatment record 
dated in September 1952 notes treatment for dermatitis due to 
exposure to poison ivy.  See Pond, supra.  

The Board finds service connection unwarranted here however.  
The record does not contain medical evidence of a nexus 
between the current skin disorder and the in-service 
disorder.  The Board notes that, in its September 2007 
remand, it sought a medical nexus opinion from a VA examiner.  
But, in response, the November 2007 VA compensation examiner 
stated that it would be "pure speculation" to relate the 
Veteran's current disorder to his isolated diagnosis of 
dermatitis during service in 1952.  The Board also notes that 
none of the private medical records or reports dated since 
the early 1970s offers an opinion on nexus to service.  
Rather, the Board notes a private physician's June 1981 
letter of record which pertains to a worker's compensation 
claim.  The letter notes the Veteran's 27-year employment as 
a carbide dye maker in a machine shop, notes his exposure to 
certain oils to which he was allergic, and notes that 
coworkers "in the plant had similar problems."   The letter 
states that the Veteran reported onset of his dermatitis 
disorder in 1973.  And in the letter, the private physician 
states that the Veteran "did not develop any skin problem 
with the company until 1973."  

The Board notes moreover that the record in its entirety 
supports the finding that service connection cannot be 
granted here.  The Veteran's March 1953 separation report of 
medical examination - which was executed several months 
following his September 1952 treatment for dermatitis - found 
the Veteran's feet, hands, and skin to be normal.  The 
earliest post-service medical evidence of record of a skin 
disorder is found in the 1973 private records, dated 
approximately 20 years following service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of 
many years between discharge from active service and the 
medical documentation of a claimed disability is evidence 
against a claim of service connection).  The Veteran did not 
file his claim for service connection until August 2004, over 
51 years after service.  See Shaw v. Principi, 3 Vet. App. 
365 (1992) (a Veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim).  
And, again, the private medical evidence of record suggests 
that the Veteran's skin disorder of the hands and feet 
relates to his civilian employment rather than his military 
service which ended in 1953.  See Pond, supra.            

The Board finally notes that it has closely reviewed and 
considered the Veteran's statements and arguments regarding 
service connection, and has reviewed the lay statement of 
record from his spouse.  The Board particularly considered 
her comment that she remembers the Veteran's skin disorder at 
the time they were dating in 1953.  

The Board notes that lay testimony is competent to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But a layperson 
is generally not capable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).   

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Here, the Board has considered the statements of the Veteran 
and his spouse regarding his post-service symptoms.  But the 
Board finds neither witness competent to render an opinion on 
the essential issue in this case, which is whether the 
isolated skin disorder during service relates to the 
Veteran's current skin disorder.  That determination is 
"medical in nature."  As such, the lay statements of record 
are not sufficient to prove the Veteran's claim to medical 
nexus here.  See Espiritu, supra.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disorder of the hands and feet, 
to include as due to claimed chemical exposure during 
service, is denied.    



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


